Citation Nr: 1745824	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased rating in excess of 10 percent for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1961 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.

The Veteran testified at a videoconference hearing in April 2017.  There, the Veteran requested that his claim for increased rating for PTSD be dismissed.  This issue will be addressed in the DISMISSAL portion of the decision.  A copy of the hearing transcript is associated with the claims file. 

The issue of hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The evidence is a least evenly balanced as to whether tinnitus was incurred in service.  

2.  The Veteran withdrew his claim for increased rating for PTSD at his April 2017 Board hearing.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A § 1110, 5107 (West 2014); 38 C.F.R.  3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his tinnitus in a letter dated April 2011.  He has not alleged any notice deficiency during the processing and adjudication of his claims.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded a VA examination in June 2011.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in June 2011.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In the Veteran's June 2011 VA examination report, the examiner found that the Veteran's tinnitus was not related to his military service.  Upon evaluation, the Veteran reported occurrences of tinnitus but not during the examination.  When asked about its onset, the Veteran stated that it had started approximately 5 years prior and that it occurs on and off on a daily basis, with episodes lasting a new minutes.  As part of her rationale, the examiner explained that since Veteran's separation examination did not reveal any complaints of tinnitus, that the Veteran could have been exposed to acoustic trauma during employment, and that the Veteran engaged in hunting and uses chainsaws without hearing protection, it was less likely than not that the tinnitus was caused by his military service.  

In his April 2017 Board hearing, the Veteran testified to the noise exposure during his service.  He was provided no hearing protection at the firing range during basic training.  After that, he was exposed to loud explosions, mortars, artillery, tanks, and heavy machine gun fire.  This level of noise exposure continued throughout his service in Vietnam.  Furthermore, after attending air traffic control school, he was in the vicinity and exposed to loud aircraft engines, without any ear protection.  In addressing the answers he provided during his VA examination, the Veteran explained that while he does engage in hunting, he uses archery instead of firearms.   He also stated that his tinnitus actually occurred during service but misunderstood the question posed by the VA examiner due to his inability to hear clearly.  The Board notes that while the Veteran stated that he wasn't given a proper separation examination, the record reflects a separation examination dated April 1967.  There, the Veteran did not report symptoms relating to tinnitus.  However, during his board hearing, the Veteran admitted that he had become complacent or use to the ringing in his ears during service.  Contrary to the VA examiner's notation that the Veteran's tinnitus may be caused by employment, the Veteran asserts that he is not exposed to loud noises at work, where he works as a truck driver. 

The Court has found a lay person competent to identify tinnitus, as it is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this instance, the Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report, other than his separation examination.  Notably, his DD-214 reflects that he served as an air traffic controller and his service in the Army, which is consistent with exposure to weapons fire and loud engines.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 C.F.R. § 3.102 ; 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule applies, and service connection for tinnitus is granted.

III.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran had contested the current disability rating assigned for his PTSD.  However, during his April 2017 hearing, the Veteran informed the Veterans Law Judge that he wished to withdraw that appeal and plans to pursue it at a later date.  Thus, the Board finds that the Veteran's statement requesting that his appeal for PTSD be withdrawn is sufficient to withdraw the Veteran's claim.  Accordingly, the Board does not have jurisdiction to review the appeal and the matter is dismissed.  


ORDER

Entitlement to service connection for tinnitus is granted. 

The appeal for increased rating in excess of 10 percent for PTSD is dismissed. 



REMAND

The Veteran claims that his bilateral hearing loss was caused by his military service.  He was afforded a VA examination in June 2011.  It is the Veteran's contention that the results of the examination may have been inaccurate.  The Board finds that a remand is required for a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In his April 2017 hearing, the Veteran testified that because of his hearing loss, he was unable to clearly hear the questions being asked by the June 2011 VA examiner during his evaluation.  There, the examiner found that the Veteran did in fact, suffer from hearing loss, with puretone testing revealing hearing within normal limits through 1 kHz then sloping to a moderate to moderately-severe sensorineural loss bilaterally.  In addition, the VA examiner attributed the Veteran's hearing loss to his hunting activities and his employment.  This is contracted by the Veteran's April 2017 testimony where he stated that he was not exposed to loud noises as a truck driver and that he uses a bow and arrow instead of firearms when he hunts.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination in order to determine the nature and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral hearing loss disability was caused by active service.  

The examiner must take into consideration the Veteran's exposure to acoustic trauma while serving as an air traffic controller during service and the Veteran's lay statements as to onset and continuity of symptoms of hearing loss regardless of whether there is contemporaneous treatment.  The examiner must also discuss all treatment records that document treatment of hearing loss disability.  

A detailed rationale to support any conclusion reached must be provided.  

2.  Review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

3.  Then readjudicate the issue on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


